289 F.2d 490
61-1 USTC  P 6415
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Edmund P. COADY and Virginia Coady, Respondents.
No. 14370.
United States Court of Appeals Sixth Circuit.
April 28, 1961.

Loring Post, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attorneys, Department of Justice, Washington, D.C., on brief, for petitioner.
Carl Tangeman, Columbus, Ohio, Vorys, Sater, Seymour & Pease, Columbus, Ohio, on brief, for respondents.
Before MILLER, Chief Judge, and CECIL and WEICK, Circuit Judges.

ORDER.

1
This case is before the Court on petition of the Commissioner of Internal Revenue for review of the decision of the Tax Court of the United States.


2
Upon consideration of the record, the briefs and oral arguments of counsel, the Court finds that the legal conclusions of the judge of the Tax Court based on the stipulated facts, which are reviewed in his opinion, are correct and in accordance with a proper interpretation of the statute involved.  Section 355, Title 26 U.S.C.  (I.R.C.1954).


3
It is therefore ordered and adjudged that the decision of the Tax Court be and it is hereby affirmed on the opinion of Judge Tietjens reported at 33 T.C. 771.